                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

PETER STROJNIK,               )      Civ. No. 19-00077 SOM-KJM
                              )
         Plaintiff,           )      ORDER DENYING PLAINTIFF’S
                              )      MOTION SEEKING RELIEF FROM
          vs.
                              )      ORDER GRANTING DEFENDANTS
(1) KAPALUA LAND COMPANY LTD  )      RICHARD RAND AND MARR JONES
dba THE KAPALUA VILLAS MAUI   )
                                     & WANG LLP’S MOTION TO
(Defendant 1); (2) RICHARD    )
                              )      DISMISS
RAND and MARR JONES WANG, a
Limited Liability Partnership )
(Defendant 2),                )
                              )
         Defendants.          )
_____________________________ )


       ORDER DENYING PLAINTIFF’S MOTION SEEKING RELIEF FROM
            ORDER GRANTING DEFENDANTS RICHARD RAND AND
             MARR JONES & WANG LLP’S MOTION TO DISMISS

           Before this court is pro se Plaintiff Peter Strojnik’s

motion titled “Motion For A New Trial Under Ru[le] 59 And Motion

For Relief Under Rule 60 And Motion To Clarify.”   ECF No. 36.

Strojnik seeks relief from this court’s order dated May 8, 2019,

granting the motion to dismiss filed by Defendants Richard Rand

and Marr Jones & Wang LLP (together, “Law Defendants”).   ECF No.

32.   Concluding that Strojnik is not entitled to such relief,

this court denies his motion.

           Strojnik’s Complaint alleged that Law Defendants

violated 42 U.S.C. § 12203(b) of the Americans with Disabilities

Act (“ADA”) when they threatened to contact the Arizona State

Bar regarding his draft complaint against Law Defendants’

client, Kapalua Land Company (“KLC”).   Law Defendants stated in
a letter to Strojnik, “We believe the State Bar of Arizona will

be interested to learn of your attempt to continue in other

states the same activity that you were suspended for in

Arizona.”    ECF No. 1, PageID # 32.   This statement referred to

an Arizona State Bar press release explaining that Strojnik was

placed on interim suspension pending an investigation into his

alleged filing of hundreds of ADA cases and his alleged

collection of over a million dollars in settlement fees.     In its

order dismissing Strojnik’s claim against Law Defendants, this

court concluded that Strojnik had failed to allege facts going

to a cognizable injury caused by Law Defendants.     ECF No. 32,

PageID #s 276-78.    The order reasoned that “Law Defendants’

letter does not threaten the filing of charges against Strojnik

unless he drops his ADA claims against KLC,” and “[m]ore

importantly, Strojnik does not identify any ‘distinct and

palpable injury’ as a result of Law Defendants’ alleged threat.”

Id. at 277 (quoting Brown v. City of Tucson, 336 F.3d 1181, 1193

(9th Cir. 2003)).    Strojnik now seeks relief from the court’s

order on three grounds.

            First, Strojnik seeks relief under Rule 59(a)(1)(B),

59(a)(2), and 59(e) of the Federal Rules of Civil Procedure.

ECF No. 36, PageID # 292.    Rule 59(a)(1)(B) and 59(a)(2) provide

grounds for a new trial and other relief “after a nonjury

trial.”   Fed. R. Civ. P. 59(a)(1)(B) (providing that a court may

                                  2
grant a new trial “after a nonjury trial, for any reason for

which a rehearing has heretofore been granted in a suit in

equity in federal court”); Fed. R. Civ. P. 59(a)(2) (“After a

nonjury trial, the court may, on motion for a new trial, open

the judgment if one has been entered, take additional testimony,

amend findings of fact and conclusions of law or make new ones,

and direct the entry of a new judgment.”).    Rule 59(e) states,

“A motion to alter or amend a judgment must be filed no later

than 28 days after the entry of the judgment.”

           No trial has occurred in this case, and no judgment

has been entered.   Because Strojnik and Defendant Kapalua Land

Company (“KLC”) filed a stipulation to dismiss with prejudice

all claims against KLC, and because the court granted Law

Defendants’ motion to dismiss the claim against them, no claims

in Strojnik’s Complaint remain for trial.    See ECF No. 32,

PageID # 270.   Further, Strojnik’s motion for leave to file an

amended complaint is pending before the Magistrate Judge, and

judgment will not be entered prior to resolution of that motion.

See id.   Therefore, Rule 59 is inapplicable.

           Second, Strojnik seeks relief from the court’s order

granting Law Defendants’ motion to dismiss under Rule 60(b)(6).

ECF No. 36, PageID # 292.   Subsections (1) to (5) of Rule 60(b)

provide specific grounds for relief from a final judgment,

order, or proceeding, and Rule 60(b)(6) is a catch-all provision

                                 3
that allows a court to provide relief from a final judgment,

order, or proceeding for “any other reason that justifies

relief.”   Fed. R. Civ. P. 60(b)(6).   Rule 60(b)(6) “is to be

‘used sparingly as an equitable remedy to prevent manifest

injustice and is to be utilized only where extraordinary

circumstances’” exist.   Harvest v. Castro, 531 F.3d 737, 749

(9th Cir. 2008) (quoting United States v. Washington, 394 F.3d

1152, 1157 (9th Cir. 2005); see also Gonzalez v. Crosby, 545

U.S. 524, 535 (2005) (“[O]ur cases have required a movant

seeking relief under Rule 60(b)(6) to show ‘extraordinary

circumstances’ justifying the reopening of a final judgment.”

(quoting Ackermann v. United States, 340 U.S. 193, 199 (1950)).

           Quite apart from lacking a final judgment, Strojnik

fails to demonstrate that extraordinary circumstances justify

relief from the court’s order.   He argues that it was

“scandalous, impertinent, and incomplete” for the order to

reference the Arizona State Bar’s press release, that the court

conducted “a sua sponte investigation” to find the press

release, and that the order should have also mentioned that

Strojnik “donated the entirety of the fees from 1,700 cases to a

503(c)(3) organization for the disabled.”    ECF No. 36, PageID #

293.   These arguments are unpersuasive.   Strojnik’s standing

with the Arizona State Bar was directly relevant to his claim

against Law Defendants, and the court took judicial notice of

                                 4
the press release that was submitted with Law Defendants’ motion

to dismiss.    See ECF No. 11-1, PageID # 95; ECF No. ECF No. 32,

PageID # 264.    Information regarding Strojnik’s alleged donation

of settlement fees was not raised in the briefing or otherwise

before this court, so there was no reason for the order to

include it.

            Strojnik also argues that the court erred in

dismissing his claim against Law Defendants because Law

Defendants’ “intent” to contact the Arizona State Bar regarding

Strojnik’s conduct established “a classic act of threat,

interference, coercion, and intimidation.” 1   ECF No. 36, PageID

# 296.   He argues that Law Defendants’ statement “cannot be

understood as anything but a design to interfere with

Plaintiff’s 1st Amendment right to seek redress for [KLC]’s

violation of Plaintiff’s civil right.”    Id. at 297 (footnote

omitted).    Strojnik is attempting to reargue his opposition to

Law Defendants’ motion to dismiss.    In its order, the court

focused on Strojnik’s failure to allege facts going to a

cognizable injury, an issue that Strojnik does not address in

the present motion.    He has not identified any extraordinary


1 Strojnik’s motion provides the standard for “establish[ing] a
prima facie case of retaliation under the ADA.” ECF No. 36,
PageID # 295. This standard is inapplicable because Strojnik
did not raise a retaliation claim against Law Defendants in his
Complaint; he raised a claim of interference, coercion, or
intimidation under 42 U.S.C. § 12203(b). See ECF No. 1, PageID
#s 13-15.
                                5
circumstances requiring the court to provide him with relief

from the order, and the court sees none.

            Lastly, Strojnik seeks clarification on whether this

court granted his request for leave to amend his Complaint.      ECF

No. 36, PageID # 298.    In its order granting Law Defendants’

motion to dismiss, the court explicitly chose not to rule on

Strojnik’s motion for leave to amend.     The order stated,

“Strojnik has filed a motion for leave to file a First Amended

Complaint, which this court refers to the Magistrate Judge.      The

court does not here indicate whether that motion should be

granted.”    ECF No. 32, PageID # 280.   As stated above, that

motion is currently pending before the Magistrate Judge.      See

ECF No. 33.

            The court denies Strojnik’s motion seeking relief from

its order granting Law Defendants’ motion to dismiss.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, June 17, 2019.




                           /s/ Susan Oki Mollway

                           Susan Oki Mollway
                           United States District Judge

Peter Strojnik v. Kapalua Land Company, et al., Civ. No. 19-
00077 SOM-KJM; ORDER DENYING PLAINTIFF’S MOTION SEEKING RELIEF
FROM ORDER GRANTING DEFENDANTS RICHARD RAND AND MARR JONES
& WANG LLP’S MOTION TO DISMISS.


                                  6
